ORDER
PER CURIAM.
Jerome Morris, Defendant, appeals from the judgment entered after a jury convicted him of stealing, third offense, in violation of section 570.040, RSMo Cum.Supp.1996. The trial court sentenced Defendant as a prior and persistent offender to eight years of imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).